This is an appeal from the superior court of Creek county; Hon. Gaylord R. Wilcox, Judge.
J.A. Helton, as plaintiff, commenced an action in the superior court of Creek county, August 31, 1917, against the Continental Refining Company, a corporation, defendant, to recover damages for the pollution of a stream or watercourse known as Sand creek. The cause was tried to the court and jury, and resulted in a verdict and judgment in favor of the plaintiff in the sum of $1,000, to reverse which this proceeding in error was regularly commenced. For convenience, the parties will hereinafter be referred to as plaintiff and defendant, respectively, as they appeared in the trial court.
The plaintiff alleged in his petition that he was the owner of the 160 acres of land, described in his petition, and that Sand creek traversed his land for a distance of about one mile, and charged that defendant in June, 1915, began the operation of a refinery which was located upon the banks of the said stream about one mile distant from the said land of the plaintiff, and which said refinery was located on said stream above the said land of plaintiff, and that the defendant, in its process of refining oil at its said refinery, continuously thereafter drained and allowed to flow into said stream the waste water and poisonous substance from said refinery, the chemical properties of which were unknown to the plaintiff, and which polluted and had continued to pollute the said stream, to the great damage of the plaintiff.
The plaintiff alleged that he had used the said farm as a stock farm, keeping a large number of brood mares and cows for breeding purposes upon his said farm, and also kept young stock and other stock for profit, from which he realized a good and handsome income, to the amount of more than $1,000 per year clear profit to the said plaintiff; but since the pollution of said stream by the wrongful acts of the defendant company the plaintiff had been forced to give up his said farm for the uses and purposes of a stock farm on account of the water of said stream being polluted as above stated, being dangerous to the live stock, and also said water had the effect of causing the mares and cows that drank the said polluted water when upon the said farm of the plaintiff to become barren, and the said cows and mares would no longer breed and raise colts and calves, to the damage of the plaintiff, and that on account of the polluted stream of water above stated the value of the land of the plaintiff had diminished and the rental value of said premises had diminished.
The foregoing was the basis of his damages, and he sued to recover the sum of $8,000. The defendant joined issue by its answer, consisting of a general denial.
The defendant's petition in error states seven grounds of error: (1) Overruling the motion for a new trial. (2) Overruling the demurrer to the plaintiff's evidence. The third allegation of error is abandoned. (4) The giving of instructions numbered 3 and 4. (5) The refusal to give defendant's requested instructions numbered 1, 2, and 3.
We have examined the entire record in the case, and from such examination was have concluded that there is no merit in the defendant's appeal, for the reasons that there is conpetent evidence reasonably tending to support the verdict of the jury and in the amount thereof, and the complaint of the defendant as to the receiving and exclusion of evidence over its objection, and giving and refusing instructions, did not constitute error for the reason, so often announced by this court, that "in a civil action, triable to the jury, where there is competent evidence reasonably tending to support the verdict of the jury and no prejudicial errors of law are shown in the instructions of the court, or its ruling on law questions presented during the trial, the verdict and finding of the jury will not be disturbed on appeal." McCoy v. Wosika,75 Okla. 3, 180 P. 967; *Page 123 
Bunker v. Harding et al., 70 Oklahoma, 174 Pac. 749; Blasdel et al. v. Gower, 70 Oklahoma, 173 P. 644; Shawnee Nat. Bank v. Pool, 66 Oklahoma, 167 P. 994; Chicago, R.I.  P. Ry. Co. v. Pruitt, 67 Oklahoma, 170 P. 1143.
The record presents a case where the evidence was clearly in conflict, but the plaintiff supported his cause by competent evidence which, for the most part, was disputed by the testimony of the defendant. The court fairly submitted the cause to the jury, and the rulings of the court on the admission of evidence were not prejudicial to the defendant, and it is evident that the jury believed the testimony of the plaintiff's witnesses, and under the same the amount of the verdict is not excessive, and for these reasons, and under the authorities cited, the judgment is therefore affirmed.
HARRISOIN, C. J., and MILLER, ELTING, and KENNAMER, JJ., concur.